 



Exhibit 10.P
JOHNSON CONTROLS, INC.
2001 RESTRICTED STOCK PLAN
(Adjusted to reflect 3-for-1 stock split effective September 14, 2007)
ARTICLE 1.
PURPOSE AND DURATION
     Section 1.1. Purpose. The Johnson Controls, Inc. Restricted Stock Plan has
two complementary purposes: (a) to promote the success of the Company by
providing incentives to the Company’s and subsidiary’s officers and other key
employees that will link their personal interests to the long-term financial
success of the Company and to growth in value; and (b) to permit the Company and
its subsidiaries to attract, motivate and retain experienced and knowledgeable
employees upon whose judgment, interest, and special efforts the successful
conduct of the Company’s operations is largely dependent.
     Section 1.2. Duration. The Plan was originally effective on October 1,
2001. The Plan was most recently amended and restated effective January 1, 2008.
The Plan shall remain in effect, subject to the right of the Board to terminate
the Plan at any time pursuant to Article 11 herein, until all Shares reserved
for issuance under the Plan have been issued.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
     Section 2.1. Definitions. Wherever used in the Plan, the following terms
shall have the meanings set forth below and, when the meaning is intended, the
initial letter of the word is capitalized:
     (a) “Act” means the Securities Act of 1933, as interpreted by rules and
regulations issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Act shall be deemed to
include reference to any successor provision thereto.
     (b) “Award” means a grant of Restricted Shares or Restricted Share Units.
     (c) “Beneficial Owner” (or derivatives thereof) shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Cause” means: (1) if the Participant is subject to an employment
agreement that contains a definition of “cause”, such definition, or
(2) otherwise, any of the following as determined by the Committee:
(a) violation of the provisions of any employment agreement, non-competition
agreement, confidentiality agreement, or similar agreement with the Company or
subsidiary, or the Company’s or subsidiary’s code of ethics, as then in effect,
(b) conduct rising to the level of gross negligence or willful misconduct in the
course of employment with the Company or subsidiary, (c) commission of an act of
dishonesty or disloyalty involving

 



--------------------------------------------------------------------------------



 



the Company or subsidiary, (d) violation of any federal, state or local law in
connection with the Participant’s employment, or (e) breach of any fiduciary
duty to the Company or a subsidiary.
     (f) “Change of Control” means the occurrence of any one of the following:

  (1)   The acquisition, other than from the Company, by any Person of
Beneficial Ownership of 20% or more of either (A) the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”); provided, however, that any acquisition by (x) the Company or any
of its subsidiaries, or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its subsidiaries or (y) any corporation
with respect to which, following such acquisition, more than 60% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
Beneficially Owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Company Voting Securities, as the case may be, shall not constitute a Change
in Control of the Company.     (2)   Individuals who, as of May 24, 1989,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any individual becoming a
director subsequent to May 24, 1989, whose election or nomination for election
by the Company’s shareholders was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act).     (3)   Consummation of a
reorganization, merger or consolidation (a “Business Combination”), in each
case, with respect to which all or substantially all of the individuals and
entities who were the respective Beneficial Owners of the Outstanding Company
Common Stock and Company Voting Securities immediately prior to such Business
Combination do not, following such Business Combination, Beneficially Own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of

2



--------------------------------------------------------------------------------



 



      common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination in
substantially the same proportion as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and Company Voting
Securities, as the case may be.     (4)   A complete liquidation or dissolution
of the Company or sale or other disposition of all or substantially all of the
assets of the Company other than to a corporation with respect to which,
following such sale or disposition, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors is then Beneficially Owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be, immediately prior to such sale or
disposition.

     (g) “Code” means the Internal Revenue Code of 1986, as interpreted by rules
and regulations issued pursuant thereto, all as amended and in effect from time
to time. Any reference to a specific provision of the Code shall be deemed to
include reference to any successor provision thereto.
     (h) “Committee” means the Compensation Committee of the Board, or such
other committee appointed by the Board to administer the Plan pursuant to
Article 3 herein.
     (i) “Company” means Johnson Controls, Inc., a Wisconsin corporation, and
any successor as provided in Article 13.
     (j) “Deferred Compensation Plan” means the Johnson Controls, Inc. Executive
Deferred Compensation Plan, as from time to time amended and in effect.
     (k) “Eligible Employee” means a current management or highly compensated
employee of the Company or subsidiary.
     (l) “Exchange Act” means the Securities Exchange Act of 1934, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.
     (m) “Fair Market Value” means with respect to a Share, the closing sales
price on the New York Stock Exchange on the date in question (or the immediately
preceding trading day if the date in question is not a trading day), and with
respect to any other property, such value as is determined by the Committee.

3



--------------------------------------------------------------------------------



 



     (n) “Inimical Conduct” means any act or omission that is inimical to the
best interests of the Company or any subsidiary, as determined by the Committee
in its sole discretion, including but not limited to: (1) violation of any
employment, noncompete, confidentiality or other agreement in effect with the
Company or any subsidiary, (2) taking any steps or doing anything which would
damage or negatively reflect on the reputation of the Company or a subsidiary,
or (3) failure to comply with applicable laws relating to trade secrets,
confidential information or unfair competition.
     (o) “Participant” means an Eligible Employee who has been granted an Award.
     (p) “Period of Restriction” means the period during which Shares or Share
Units may not be transferred and are subject to a substantial risk of
forfeiture.
     (q) “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.
     (r) “Plan” means this Johnson Controls, Inc. 2001 Restricted Stock Plan, as
from time to time amended and in effect.
     (s) “Restricted Shares” means Shares that are subject to a Period of
Restriction.
     (t) “Restricted Share Units” means Share Units that are subject to a Period
of Restriction.
     (u) “Retirement” means a voluntary termination of employment from the
Company and its subsidiaries (for other than Cause) on or after age fifty-five
(55) and completion of at least ten (10) years of vesting service, or age
sixty-five (65) and completion of at least five (5) years of vesting service
(such vesting service to be determined within the meaning of the Johnson
Controls Pension Plan or such other plan or methodology specified by the
Committee).
     (v) “Rule 16b-3” means Rule 16b-3 under the Exchange Act.
     (w) “Share” means the common stock of the Company, or such other securities
specified in Section 4.3.
     (x) “Share Unit” means a measure of compensation having a value equal to
the Fair Market Value of a single Share.
     (y) “Total and Permanent Disability” means the Participant’s inability to
perform the material duties of his occupation as a result of a
medically-determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a period of
at least twelve (12) months, as determined by the Committee. The Participant
will be required to submit such medical evidence or to undergo a medical

4



--------------------------------------------------------------------------------



 



examination by a doctor selected by the Committee as the Committee determines is
necessary in order to make a determination hereunder.
     Section 2.2. Construction. Wherever any words are used in the masculine,
they shall be construed as though they were used in the feminine in all cases
where they would so apply; and wherever any words are use in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.
     Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the said illegal or invalid provision had not been included.
ARTICLE 3.
ADMINISTRATION
     Section 3.1. The Committee. The Plan shall be administered by the
Committee. If at any time the Committee shall not be in existence, the Plan
shall be administered by the Board and each reference to the Committee herein
shall be deemed to include the Board.
     Section 3.2. Authority of the Committee. In addition to the authority
specifically granted to the Committee in the Plan, and subject to the provisions
of the Plan, the Committee shall have full power and discretionary authority to:
(a) select Participants, grant Awards, and determine the terms and conditions of
each such Award, including but not limited to the Period of Restriction and the
number of Shares to which the Award will relate; (b) administer the Plan,
including but not limited to the power and authority to construe and interpret
the Plan and any award agreement; (c) correct errors, supply omissions or
reconcile inconsistencies in the terms of the Plan and any award agreement;
(d) establish, amend or waive rules and regulations, and appoint such agents, as
it deems appropriate for the Plan’s administration; and (e) make any other
determinations, including factual determinations, and take any other action as
it determines is necessary or desirable for the Plan’s administration.
     Notwithstanding the foregoing, the Committee shall have no authority to act
to adversely affect the rights or benefits granted under any outstanding Award
without the consent of the person holding such Award (other than as specifically
provided herein).
     Section 3.3. Decision Binding. The Committee’s determination and decisions
made pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons
who have an interest in the Plan or an Award, and such determinations and
decisions shall not be reviewable.
     Section 3.4. Procedures of the Committee. The Committee’s determinations
must be made by not less than a majority of its members present at the meeting
(in person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by each member of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire Committee shall constitute a quorum for the transaction

5



--------------------------------------------------------------------------------



 



of business. Service on the Committee shall constitute service as a director of
the Company so that the Committee members shall be entitled to indemnification,
limitation of liability and reimbursement of expenses with respect to their
Committee services to the same extent that they are entitled under the Company’s
By-laws and Wisconsin law for their services as directors of the Company.
     Section 3.5. Award Agreements. The Committee shall evidence the grant of
each Award by an award agreement which shall be signed by an authorized officer
of the Company and by the Participant, and shall contain such terms and
conditions as may be approved by the Committee, subject to the terms and
conditions as may be approved by the Committee, subject to the terms of the
Plan. Terms and conditions of such Awards need not be the same in all cases.
ARTICLE 4.
SHARES SUBJECT TO THE PLAN
     Section 4.1. Number of Shares. Subject to adjustment as provided in
Section 4.3, the aggregate number of Shares that may be issued under the Plan or
to which an Award may relate shall not exceed 4.5 million Shares. Shares
delivered under the Plan shall consist solely of treasury Shares.
     Section 4.2. Lapsed Awards. If any Award is forfeited or terminated for any
reason, the Restricted Shares or Restricted Share Units subject to such Award
that are forfeited shall be available for the grant of a new Award under the
Plan.
     Section 4.3. Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, share combination, or other change in the corporate
structure of the Company affecting the Shares, the Committee shall adjust:
(a) the number and class of Shares which may be delivered under the Plan; and
(b) the number and class of Shares or Share Units subject to outstanding Awards,
as it determines to be appropriate and equitable to prevent dilution or
enlargement of the rights intended to be granted hereunder and under any Award;
provided that the number of Shares subject to any Award shall always be a whole
number.
ARTICLE 5.
PARTICIPATION
     Subject to the provisions of the Plan, the Committee shall have the
authority to select the Employees to receive an Award. No Employee shall have
any right to be granted an Award even if previously granted an Award.

6



--------------------------------------------------------------------------------



 



ARTICLE 6.
TERMS AND CONDITIONS OF AWARDS
     Section 6.1. Grant of Award. Subject to the terms and provisions of the
Plan, the Committee shall have the authority to determine the number of Shares
or Share Units to which an Award shall relate, the term of the Restriction
Period and conditions for lapse thereof, and any other terms and conditions of
an Award. Prior to January 1, 2008, a Participant was permitted to elect to
receive his or her Award either in the form of Restricted Shares or Restricted
Share Units; provided that if the Participant failed to make a valid election,
the Award was made in the form of Restricted Shares. Effective January 1, 2008,
a Participant shall not be given a choice as to the form of the Award.
     Section 6.2. Terms and Conditions of Restricted Share Awards.
     (a) Period of Restriction. Restricted Shares may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, and shall be subject
to a substantial risk of forfeiture, until the termination of the applicable
Period of Restriction as set forth in the Participant’s award agreement or
provided herein. During the Period of Restriction, the Company shall have the
right to hold the Restricted Shares in escrow.
     (b) Certificate Legend. Each certificate representing Restricted Shares
shall bear the following legend:
“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Johnson Controls, Inc. 2001
Restricted Stock Plan, in the rules and administrative procedures adopted
pursuant to such Plan, and in a Restricted Stock Agreement dated
                    . A copy of the Plan, such rules and procedures, and such
Restricted Stock Agreement may be obtained from the Secretary of Johnson
Controls, Inc.”
     (c) Removal of Restrictions. Except as otherwise provided in this Article,
Restricted Shares shall become vested in, and freely transferable by, the
Participant after the last day of the Period of Restriction. Once the Shares are
released from the restrictions, the Participant shall be entitled to have the
legend required by subsection (b) removed from his stock certificate.
     (d) Voting Rights. Unless determined otherwise by the Committee, during the
Period of Restriction, Participants holding Restricted Shares may exercise full
voting rights with respect to those Shares.
     (e) Dividends and Other Distributions. Any dividends or other distributions
paid or delivered with respect to Restricted Shares will be subject to the same
terms and conditions (including risk of forfeiture) as the Restricted Shares to
which they relate and payment or delivery thereof will be deferred accordingly.
Unless otherwise determined by the Committee, all dividends or other
distributions paid or delivered with respect to Restricted

7



--------------------------------------------------------------------------------



 



Shares shall be allocated to a Share Unit account or other investment account
under the Deferred Compensation Plan.
     Section 6.3. Terms and Conditions of Restricted Share Units.
     (a) Establishment of Account. Upon the grant of Restricted Share Units to a
Participant, the Company shall establish a bookkeeping account under the
Deferred Compensation Plan to which shall be credited the number of Share Units
granted.
     (b) Alienation of Account. A Participant (or beneficiary) shall not have
any right to assign, hypothecate, pledge, encumber or otherwise alienate his
Share Unit account.
     (c) Dividends and Other Distributions. Each Participant with a Share Unit
account shall be entitled to receive a credit to such account for any dividends
or other distributions delivered on Shares, whether in the form of cash or in
property, in accordance with the terms of the Deferred Compensation Plan;
provided that such credit shall be subject to the same terms and conditions
(including risk of forfeiture) as the Restricted Share Units to which they
relate.
     (d) Payment of Account. The value of the Participant’s Share Unit account
as to which the Restriction Period has lapsed shall be paid to the Participant
(or his beneficiary) in accordance with the terms of the Deferred Compensation
Plan.
     Section 6.4. Termination of Employment. Upon a Participant’s termination of
employment from the Company and its subsidiaries, the following rules shall
apply:
     (a) Retirement. If the Participant terminates employment due to Retirement,
any remaining Period of Restriction shall continue as if the Participant
continued in active employment. Notwithstanding the foregoing, if the
Participant engages in Inimical Conduct after his Retirement, any Restricted
Shares and/or Restricted Share Units still subject to a Period of Restriction
shall automatically be forfeited as of the date of the Committee’s
determination.
     (b) Death or Disability. If the Participant’s employment terminates because
of death or Total and Permanent Disability at a time when the Participant could
not have been terminated for Cause, or if the Participant dies after Retirement
while holding an Award that is subject to a Period of Restriction, any remaining
Period of Restriction shall automatically lapse as of the date of such
termination of employment or death, as applicable.
     (c) Termination for Other Reasons. If the Participant’s employment
terminates for any reason not described above, then any Restricted Shares and/or
Restricted Share Units still subject to a Period of Restriction as of the date
of such termination shall automatically be forfeited and returned to the
Company; provided, however, that in the event of an involuntary termination of
the employment of an Employee by the Company or a subsidiary for other than
Cause, the Committee may waive the automatic forfeiture of any or all such
Shares or Share Units and may add such new restrictions to such Restricted
Shares or Restricted Share Units as it deems appropriate.

8



--------------------------------------------------------------------------------



 



     (d) Suspension. The Committee may suspend payment or delivery of Shares
(without liability for interest thereon) pending its determination of whether
the Participant was or should have been terminated for Cause or whether the
Participant has engaged in Inimical Conduct.
     Section 6.5. Other Restrictions. The Committee may impose such other
restrictions on any Awards granted pursuant to the Plan (including after the
Period of Restriction lapses) as it may deem advisable including, without
limitation, restrictions under applicable Federal or state securities laws, and
the Committee may legend certificates to give appropriate notice of such
restrictions.
ARTICLE 7.
RIGHTS OF ELIGIBLE INDIVIDUALS
     Section 7.1. Employment. Nothing in the Plan shall interfere with or limit
in any way the right of the Company or subsidiary to terminate any Participant’s
employment at any time, nor confer upon any Participant any right to continue in
the employ of the Company or subsidiary.
     Section 7.2. No Implied Rights; Rights on Termination of Service. Neither
the establishment of the Plan nor any amendment thereof shall be construed as
giving any Participant or any other person any legal or equitable right unless
such right shall be specifically provided for in the Plan or conferred by
specific action of the Committee in accordance with the terms and provisions of
the Plan.
     Section 7.3. No Funding. Neither the Participant nor any other person shall
acquire, by reason of the Plan or any Award, any right in or title to any
assets, funds or property of the Company and its subsidiaries whatsoever
including, without limiting the generality of the foregoing, any specific funds,
assets, or other property which the Company or its subsidiaries may, in their
sole discretion, set aside in anticipation of a liability hereunder. Any
benefits which become payable hereunder shall be paid from the general assets of
the Company and its subsidiaries, as applicable. The Participant shall have only
a contractual right to the amounts, if any, payable hereunder unsecured by any
asset of the Company or its subsidiaries. Nothing contained in the Plan
constitutes a guarantee by the Company or its subsidiaries that the assets of
the Company or its subsidiaries shall be sufficient to pay any benefit to any
person.
     Section 7.4. Other Restrictions. As a condition to the issuance of any
Shares, the Committee may require the Participant to enter into a restrictive
stock transfer or other shareholder’s agreement with the Company.
ARTICLE 8.
CHANGE OF CONTROL
     If a Change of Control occurs, any Period of Restriction of any outstanding
Award shall lapse upon the date of the Change of Control.

9



--------------------------------------------------------------------------------



 



ARTICLE 9.
AMENDMENT, MODIFICATION, AND TERMINATION
     Section 9.1. Amendment, Modification, and Termination of the Plan. At any
time and from time to time, the Board may terminate, amend, or modify the Plan.
However, the approval of any such amendment by the shareholders of the Company
shall be obtained if required by the Code, by the insider trading rules of
Section 16 of the Exchange Act, by any national securities exchange or system on
which the Shares are then listed or reported, or by any regulatory body having
jurisdiction with respect hereto. Further, no termination, amendment or
modification of the Plan shall in any manner adversely affect any Award
theretofore granted under the Plan, without the written consent of the
Participant, except as specifically provided herein.
     Section 9.2. Amendment of Award Agreements. The Committee may at any time
amend any outstanding award agreement; provided, however, that any amendment
that decreases or impairs the rights of a Participant under such agreement shall
not be effective unless consented to by the Participant in writing, except that
Participant consent shall not be required in the event an Award is amended,
adjusted or cancelled under Section 4.3 or paid as provided in Article 8, and
Participant consent shall not be required with respect to any amendment of the
Deferred Compensation Plan that affects a Participant’s Share Unit account to
the extent such plan does not require Participant consent.
     Section 9.3. Survival Following Termination. Notwithstanding the foregoing,
to the extent provided in the Plan, the authority of (a) the Committee to amend,
alter, adjust, suspend, discontinue or terminate any Award, waive any conditions
or restrictions with respect to any Award, and otherwise administer the Plan and
any Award and (b) the Board to amend the Plan, shall extend beyond the date of
the Plan’s termination. Termination of the Plan shall not affect the rights of
Participants with respect to Awards previously granted to them, and all
unexpired Awards shall continue in force and effect after termination of the
Plan except as they may lapse or be terminated by their own terms and
conditions, subject to the terms of the Deferred Compensation Plan.
ARTICLE 10.
WITHHOLDING
     Section 10.1. Tax Withholding. The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
an applicable amount sufficient to satisfy foreign, Federal, state and local
taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to the issuance of Shares, the lapse of the Period of
Restriction, or the distribution of the Participant’s Share Unit account. The
Company shall also have the right to withhold Shares as to which the Period of
Restriction has lapsed and which have a Fair Market Value equal to the
Participants’ minimum tax withholding liability, to satisfy any withholding
obligations.
     Section 10.2. Stock Delivery or Withholding. Participants may elect,
subject to the approval of the Committee and such rules as it shall prescribe,
to satisfy the withholding requirement, in whole or in part, by tendering to the
Company previously acquired Shares in an

10



--------------------------------------------------------------------------------



 



amount having a Fair Market Value equal to the amount required to be withheld to
satisfy the minimum tax withholding obligations described in Section 10.1. The
value of the Shares to be tendered is to be based on the Fair Market Value of
the Shares on the date that the amount of tax to be withheld is determined.
ARTICLE 11.
LEGENDS; PAYMENT OF EXPENSES
     Section 11.1. Legends. The Company may endorse such legend or legends upon
the certificates for Shares issued under the Plan and may issue such “stop
transfer” instructions to its transfer agent in respect of such Shares as it
determines to be necessary or appropriate to (a) prevent a violation of, or to
perfect an exemption from, the registration requirements of the Securities Act,
applicable state securities laws or other legal requirements, or (b) implement
the provisions of the Plan or any agreement between the Company and the
Participant with respect to such Shares.
     Section 11.2. Payment of Expenses. The Company shall pay for all issuance
taxes with respect to the issuance of Shares under the Plan, as well as all fees
and expenses incurred by the Company in connection with such issuance.
ARTICLE 12.
SUCCESSORS
     All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company. The Plan shall be binding upon and inure to the
benefit of the Participants and their heirs, executors, administrators or legal
representatives.
ARTICLE 13.
REQUIREMENTS OF LAW
     Section 13.1. Requirements of Law. The granting of Awards and the issuance
of Shares under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
     Section 13.2. Governing Law. This Plan and the rights and obligations
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Wisconsin (excluding any choice of law rules that may
direct the application of the laws of another jurisdiction), except as provided
in Section 13.3 hereof.
     Section 13.3. Arbitration.
     (a) Application. Notwithstanding any employee agreement in effect between a
Participant and the Company or any subsidiary employer, if a Participant brings
a claim that relates to benefits under this Plan, regardless of the basis of the
claim (including but not limited to, actions under Title VII, wrongful
discharge, breach of employment agreement, etc.), such

11



--------------------------------------------------------------------------------



 



claim shall be settled by final binding arbitration in accordance with the rules
of the American Arbitration Association (“AAA”) and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.
     (b) Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:
Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591
     The notice must identify and describe the nature of all complaints asserted
and the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.
     (c) Compliance with Personnel Policies. Before proceeding to arbitration on
a complaint, the Participant or Beneficiary must initiate and participate in any
complaint resolution procedure identified in the Company’s or subsidiary’s
personnel policies. If the claimant has not initiated the complaint resolution
procedure before initiating arbitration on a complaint, the initiation of the
arbitration shall be deemed to begin the complaint resolution procedure. No
arbitration hearing shall be held on a complaint until any applicable Company or
subsidiary complaint resolution procedure has been completed.
     (d) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.
     (e) Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company or subsidiary shall be responsible for its own costs, the AAA filing fee
and all other fees, costs and expenses of the arbitrator and AAA for
administering the arbitration. The claimant shall be responsible for his
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or attorneys’ fees,
the arbitrator may award costs and reasonable attorneys’ fees as provided by
such statute.

12



--------------------------------------------------------------------------------



 



     (f) Discovery; Location; Rules of Evidence. Discovery will be allowed to
the same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.
     (g) Confidentiality. The existence, content or results of any arbitration
may not be disclosed by a party or arbitrator without the prior written consent
of both parties. Witnesses who are not a party to the arbitration shall be
excluded from the hearing except to testify.

13